DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019, 01/20/2020, 09/02/2020, 09/30/2020, 02/26/2021, 01/21/2022 and 02/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arisawa (JP 4722069 B2) (hereinafter rejections are based on machine translation provided) in view of Zabalza et al. (US 2016/0333856 A1).
Regarding claims 1 and 14, Arisawa discloses a method and a driving device (e.g. Fig. 1) to drive a motor having coils (e.g. Fig. 1: 11 & 15a-15c), the driving device comprising: 
an inverter to output a voltage to the coils (e.g. Fig. 1: 2); 
a connection switching device to switch a connection state of the coils between a Y connection and a delta connection (e.g. Fig. 1: 21a-21c & 22a-22c); and 
a controller (e.g. Fig. 1: 30) to cause the inverter to stop outputting, when the connection state of the coils is the Y connection and a current value of the inverter reaches a first threshold A, or when the connection state of the coils is the delta connection and the current value of the inverter reaches a second threshold B, wherein the first threshold A and the second threshold B satisfy:  
    PNG
    media_image1.png
    15
    74
    media_image1.png
    Greyscale
  (e.g. p.8-9: setting overcurrent protection √3 compared to the start connection in the delta connection; thus, B = √3A).
Arisawa fails to disclose B < √3A; however, Zabalza teaches (e.g. [0079]: current limiting threshold may be adjusted within a certain range; thus, the value of B and A could be a set as a predetermined range).
Thus, it would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Arisawa with the teachings of Zabalza so as to set the current threshold value within a range of desirable values so as to prevent damage occurs to a motor system.
In addition, since the threshold values could be a range of values B = √3A as disclosed by Arisawa could be B < √3A as well, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 2-3, Arisawa and Zabalza in combination discloses the general aspect of the claimed invention (see rejection of claim 1 above: B = √3A  is known in the art, and B & A could be a predetermined range); thus, it would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Arisawa with the teachings of Zabalza so as to set the current threshold value within a range of desirable values (i.e. the first threshold A and the second threshold B satisfy: √3A x 0.85 < B < √3 x A or 3 x A x 0.85 <B <'13 x A x 0.95) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claim 4, Arisawa discloses the controller comprises: a current detector to detect a current value of the inverter (e.g. Fig. 1: 3); and an inverter controller to perform a PWM control on the inverter in accordance with the current value detected by the current detector and the connection state of the coils (e.g. Fig. 1: 40, 32 & p. 8-9).  
Regarding claim 5, Arisawa discloses the motor is operable in a first rotational speed range and a second rotational speed range higher than the first rotational speed range, wherein the connection switching device sets the connection state of the coils to the Y connection when the motor is in the first rotational speed range, and wherein the connection switching device sets the connection state of the coils to the delta connection when the motor is in the second rotational speed range (e.g. p. 2).  
Regarding claim 9, Arisawa discloses the motor is used at a temperature higher than or equal to 100°C (e.g. p. 1 & 4: motor of air conditioner inherently discloses feature that is capable of using at a high temperature).  
Regarding claim 10, Arisawa discloses the connection switching device has a relay contact (e.g. p. 4).  
Regarding claim 11, Arisawa discloses the connection switching device has a semiconductor element (e.g. p. 8).  
Regarding claim 12, Arisawa discloses compressor comprising: a motor driven by the driving device according to claim 1; and a compressor mechanism driven by the motor (e.g. p. 4: motor with compressor within air conditioner).  
Regarding claim 15, Arisawa discloses the controller comprises an inverter driving circuit to output a driving signal to the inverter in accordance with a PWM control signal outputted by the inverter controller (e.g. p. 6-8).
Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arisawa (JP 4722069 B2) (hereinafter rejections are based on machine translation provided) in view of Zabalza et al. (US 2016/0333856 A1) as applied to claim 1 above, and further in view of Notohara (WO 2016051456 A1) (hereinafter rejections are based on machine translation provided).
Regarding claim 6, Arisawa and Zabalza in combination fails to disclose, but Notohara teaches the inverter performs field-weakening control in accordance with a rotation speed of the motor (e.g. p. 6 & Figs. 11 & 20: field-weakening is perform at high speed region and intermediate capacity range).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Arisawa and Zabalza with the teachings of Notohara to perform field weakening according to speed of the motor so as to improve efficiency of the motor.  
Regarding claim 13, Notohara teaches an air conditioner comprising a compressor, an outdoor heat exchanger, a decompressor, and an indoor heat exchanger (e.g. Figs. 1 & 14: air conditioner comprises compressor and indoor/outdoor heat exchanger, and inherently disclosed expansion valve for depressurizes high pressure refrigerant to low pressure as decompressor), wherein the compressor is driven by a motor driven by the driving device according to claim 1.  
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arisawa (JP 4722069 B2) (hereinafter rejections are based on machine translation provided) in view of Zabalza et al. (US 2016/0333856 A1) as applied to claim 1 above, and further in view of Yang (US 2014/0217944 A1).
Regarding claim 7, Arisawa and Zabalza in combination fails to disclose, but Yang teaches the motor has a rotor rotatable about a rotation axis, and a stator surrounding the rotor (e.g. Fig .4B), and wherein the rotor has a rotor core and a permanent magnet embedded in the rotor core (e.g. Fig. 4 & [0017]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Arisawa and Zabalza with the teachings of Yang to use a permanent magnet motor within an air conditioning system so as to operator a compressor of the air conditioning system.  It is merely simple substitutions of one known element with another according to KSR (i.e. replacing the motor of Arisawa with the motor of Yang), and the modification would have yielded only predictable result to one skilled in the art.  
Regarding claim 8, Yang teaches the stator has a stator core having a plurality of teeth arranged in a circumferential direction about the rotation axis, and coils wound around the plurality of teeth in concentrated winding, and wherein a ratio of a number of poles of the rotor to a number of the teeth is 2:3 (e.g. Fig. 4B).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846